The Chancellor.
The answering defendant, Thomas G. Folwell, moves for a feigned issue to try the validity of the codicil to the will of Mrs. *140Mary Ann Eolwell, deceased. This suit was brought for a construction of the codicil and the enforcement of the charge thereby created. The answer attacks the codicil, on the ground that it was not executed according to law; that the testatrix had not testamentary capacity, and that the execution of the instrument was obtained by fraud. On the hearing, it was adjudged that this court has no jurisdiction to try the validity of the codicil. The testatrix was the stepmother of the answering defendant, and by' her will she left the property on which the charge is to her husband, his father. By the codicil she made the charge. The will and codicil were both offered for probate by her husband, the devisee, who was the executor, and they were proved August 19th, 1873. No attempt to impeach the codicil has ever been made since then, a period of over nine years, except in this suit. The answering defendant claims the property under his father’s will. His father not only offered the codicil for probate, but swore that he believed the will and codicil were the true will and codicil of the testatrix. He not only never questioned the validity of the codicil, but affirmed it by seeking and obtaining its admission to probate. He was bound by the charge and his devisee of the property is bound by it also. The motion will be denied, with costs.